Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 9, 21, 25 in “Claims - 07/15/2022” have been acknowledged. 
This office action considers claims 1-6, 9-16, 21-26 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 07/15/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 9, 21, 25 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 112 - withdrawn
Claim 25 was rejected under 35 USC § 112. Applicant’s amendment to claim 25 overcomes this rejection.
Claim objection
Claims 1-6 are objected to because of the following informalities:
Claim 1 recites:
“a second fin structure comprising: 
a third epitaxial layer, different from the first epitaxial layer, disposed on the semiconductor substrate; and 
the second epitaxial layer, thinner than the third epitaxial layer, in contact with and covering an entire top surface of the third epitaxial layer;
a second gate dielectric layer in contact with the second and third epitaxial layers;”.
	To be consistent with the specification and the Fig. 13 of the drawings, it appears that claim 1 should recites as follows:
“a second fin structure comprising: 
a third epitaxial layer, different from the first epitaxial layer, disposed on the semiconductor substrate; and 
a fourth epitaxial layer, thinner than the third epitaxial layer, in contact with and covering an entire top surface of the third epitaxial layer;
a second gate dielectric layer in contact with the fourth and third epitaxial layers;”.
The examiner will use this interpretation for examining purposes.
Claims 5-6 depend from claim 1.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 6, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., of record (US 20180315752 A1 – hereinafter Fan).
 	Regarding Claim 1, Fan teaches a semiconductor structure (see the entire document; annotated Fig. 18A; specifically, [0026]-[0051], and as cited below), comprising:

    PNG
    media_image1.png
    264
    432
    media_image1.png
    Greyscale

Fan – annotated Fig. 18A
a semiconductor substrate a semiconductor substrate (50; annotated Fig. 18A; See [0041] for 50 being a substrate); 
a first fin structure (1st Fin Structure) comprising: 
a first epitaxial layer (52_1 in 1st Fin Structure – “fins 52 are formed in the substrate 50” – [0013]; “fins 52 may be epitaxially grown” – [0016]) disposed on the semiconductor substrate (50); and 
a second epitaxial layer (56_1 in 1st Fin Structure – “fin 56 on a substrate 50” –[0009], also see [0016]), thinner than the first epitaxial layer (56_1 is thinner than 52_1 as shown in Fig. 18A), in contact with and covering an entire top surface of the first epitaxial layer (that is, 56_1 is in contacts with 52_1 and covers the entire top surface of right 52_1); 
 a first gate dielectric layer (right 102 – “gate dielectric layers 102”, see [0049]) in contact with the first and second epitaxial layers (that is, right 102 contacts 52_1 and 56_1 as shown in Fig. 18A); 
a second fin structure (2nd Fin Structure) comprising: 
 a third epitaxial layer (52_2 in 2nd Fin Structure – “fins 52 are formed in the substrate 50” – [0013]), different from the first epitaxial layer (52_1 in 1st Fin Structure), disposed on the semiconductor substrate (50); and 
a fourth epitaxial layer (56_2), thinner than the third epitaxial layer (that is, 56_2 is thinner than 52_2), in contact with and covering an entire top surface of the third epitaxial layer (that is, 56_2 is in contacts with 52_2 and covers the entire top surface of right 52_2); 
a second gate dielectric layer (left 102 – “gate dielectric layers 102”, see [0049]) in contact with the fourth and third epitaxial layers (that is, left 102 contacts 52_2 and 56_2 as shown in Fig. 18A); and 
an isolation region (54_1 – “isolation regions 54” – [0044]) between the first (1st Fin Structure) and second fin (2nd Fin Structure) structures, wherein a sidewall surface of the isolation region (left sidewall of 54_1) and a sidewall surface of the first epitaxial layer (right sidewall of 52_1) are non-overlapping with each other (therefore, the left sidewall of 54_1 and right sidewall of 52_1 do not overlap as shown in the annotated Fig. 18A).  
Regarding Claim 6, Fan teaches the semiconductor structure of claim 1, wherein the first fin structure further comprises a p-doped region disposed below the first epitaxial layer, and wherein the second fin structure further comprises an n-doped region disposed below the third epitaxial layer ([0012] – “The substrate 50 has a first region 50B and a second region 50C. The first region 50B can be for forming n-type devices, such as n-type metal-oxide-semiconductor (NMOS) field-effect transistors, e.g., n-type FinFETs. The second region 50C can be for forming p-type devices, such as p-type metal-oxide-semiconductor (PMOS) field-effect transistors, e.g., p-type FinFETs”).
Regarding Claim 25, Fan teaches the semiconductor structure of claim 1, further comprising: a first gate electrode (left 104) disposed on the first gate dielectric layer (left 102); and a second gate electrode (right 104) disposed on the second gate dielectric layer (right 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 2-3, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Ching et al., of record (US 20180350969 A1 – hereinafter Ching).
Regarding Claim 2, Fan teaches claim 1 from which claim 2 depends. Fan also teaches the second epitaxial layer 56 is a crystalline silicon since it is epitaxial formed (see [0016]).
But, Fan as applied above does not expressly disclose wherein the second epitaxial layer is a crystalline silicon capping layer with a thickness of about 2 nm.
However, it is well-known in the art to use a crystalline silicon layer as a capping layer as is also taught by Ching (Ching – “thickness of 208 can be from 3 angstroms to 40 angstroms (see [0024] and [0029]”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the second epitaxial layer with a thickness of about 2 nm as taught by Ching into the combination of Fan.
The ordinary artisan would have been motivated to integrate teachings of Ching into Fan structure in the manner set forth above for, at least, this integration provide a well-known method of forming an epitaxial silicon cap on an epitaxial structure as is well known.
Regarding Claim 3, Fan teaches claim 1 from which claim 3 depends.
But, Fan does not expressly teach wherein the first epitaxial layer comprises silicon and the third epitaxial layer comprises silicon germanium.
However, Ching teaches wherein the first epitaxial layer comprises silicon (Ching [0022] states 204B can be silicon) and the third epitaxial layer comprises silicon germanium (Ching [0022] states 204A can be silicon germanium).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the first epitaxial layer comprises silicon and the third epitaxial layer comprises silicon germanium as taught by Ching into the combination of Fan.
The ordinary artisan would have been motivated to integrate teachings of Ching into Fan structure in the manner set forth above for, at least, this integration provide a well-known method of forming an epitaxial silicon cap on an epitaxial structure as is well known.
Regarding Claim 26, Fan teaches claim 1 from which claim 26 depends. Fan also teaches wherein the first and second gate dielectric layers comprise a homogeneous gate dielectric layer ([0047 – “the gate dielectric layers 102 comprise silicon oxide, silicon nitride, or multilayers thereof”).
But, Fan does not expressly teach wherein the second epitaxial layer comprises a homogeneous epitaxial silicon layer.
However, Ching teaches wherein the second epitaxial layer comprises a homogeneous epitaxial silicon layer (“The capping layer 218 may be formed from essential silicon” – [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the second epitaxial layer comprises a homogeneous epitaxial silicon layer as taught by Ching into the combination of Fan.
The ordinary artisan would have been motivated to integrate teachings of Ching into Fan structure in the manner set forth above for, at least, this integration provide a well-known method of forming an epitaxial silicon cap on an epitaxial structure as is well known.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Yeo et al., of record (US 9614086 B1 – hereinafter Yeo).
Regarding Claim 4, Fan teaches claim 1 from which claim 4 depends.
But, Fan does not expressly disclose wherein the second epitaxial layer has a top surface parallel to a (100) silicon crystal plane and a sidewall surface parallel to a (110) silicon crystal plane.
However, it is well-known in the art to grow a surface of a layer parallel to an (100) crystal plane and a side surface layer parallel to an (110) plane as also taught by Yeo (“In the present embodiment, the top surface of the films 106 and the top surface of the fins 104 are in the ( 100) crystal orientation (the "x-y" plane as illustrated), and the sidewall surfaces of the films 106 and the fins 104 are in the ( 110) crystal orientation.” – Yeo C3 L20-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known crystal orientation Yeo into the combination of Fan to form a well-known FINFET device.
The ordinary artisan would have been motivated to integrate Yeo into Fan in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a FINFET device with a well-known crystalline orientation.
Allowable Subject Matter
       Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 5: wherein the isolation region comprises: a liner layer disposed on bottom sidewall surfaces of the first and second fin structures; and a dielectric material disposed on the liner layer and between the first and second fin structures.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 9-16, 21-24 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 9: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein a top surface of the isolation stack and a bottom surface of the epitaxial silicon layer are on a same surface plane” – as recited in claim 9, in combination with the remaining limitations of the claims.
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first gate dielectric layer disposed along and in contact with entire sidewall surfaces of the silicon layer and the first crystalline capping layer” – as recited in claim 21, in combination with the remaining limitations of the claims.
Claims ({10-16}, {22-24}) are allowed as those inherit the allowable subject matter from claims 9 and 21 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898